     Case 2:19-cv-00365-MHT-JTA Document 150-1 Filed 04/20/20 Page 1 of 3



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,   )
et al., on behalf of      )
themselves, their         )
patients,    physicians,  )
clinic administrators,    )
and staff,                )
                          )
     Plaintiffs,          )
                          )                     CIVIL ACTION NO.
     v.                   )                      2:19cv365-MHT
                          )
STEVEN MARSHALL, in his   )
official   capacity   as  )
Alabama Attorney General, )
et al.,                   )
                          )
     Defendants.          )

                                   ORDER

Upon agreement of the parties, it is ORDERED that:

      (1)   The joint motions to dismiss (doc. No. ___) is

granted.

      (2)   Defendants Danny Carr, Daryl D. Bailey, Mark

H.   LeQuire,      Robert     L.   Broussard,       Ashley    Rich,     Hays

Webb, and James H. Walburn, M.D., are dismissed without

prejudice      from    this     action,     and    are    terminated        as

parties.
      Case 2:19-cv-00365-MHT-JTA Document 150-1 Filed 04/20/20 Page 2 of 3




       (3)     Defendants        Carr,      Bailey,      LeQuire,      Broussard,

Rich,     Webb, Walburn          and    their       employees,       agents,    and

successors in office shall be bound by the terms of any

injunctive          (including    but       not    limited     to    a temporary

restraining            order       or           preliminary         injunction),

declaratory,          and/or    other       relief      against     the     Alabama

Attorney General and/or any of the other defendants by

any court in this action so long as such relief remains

in effect as to the Alabama Attorney General and/or any

other     defendant(s).         However,          defendants       Carr,    Bailey,

LeQuire,      Broussard,        Rich,       Webb, and Walburn          and    their

employees, agents, and successors shall not be liable

for     any    award       of   attorneys’         fees,     costs,    or    other

monetary damages that might be included as part of such

relief.       Nor     shall     defendants         Carr,     Bailey,       LeQuire,

Broussard, Rich, Webb, and Walburn and their employees,

agents,       and    successors        be       bound   by   any    relief     that

subsequently          is    reversed,           vacated,     set    aside,     or


                                            3
   Case 2:19-cv-00365-MHT-JTA Document 150-1 Filed 04/20/20 Page 3 of 3



otherwise    limited     as to the       Alabama    Attorney     General

and/or any other defendant(s). However, defendants Carr,

Bailey, LeQuire, Broussard, Rich, Webb, and Walburn, and

their    employees,    agents,     and   successors      in   office      in

office    shall   take    no   enforcement      action     against        any

Plaintiff premised on events that occurred while such

relief was in effect.

    (4)      The Court’s prior orders, doc. 44 and doc. 49,

shall remain in effect.



DONE, this the __ day of April 2020.



                                 _____________________________
                                  UNITED STATES DISTRICT JUDGE




                                    3
